[logo.jpg]  

--------------------------------------------------------------------------------

70 Maxess Road ▪ Melville, NY  11747
631-396-5000 ▪ Fax: 631-396-3016

 
 
August 3, 2009
REVISED AGREEMENT

 
 
James Estill
2 Capel Drive
Dix Hills, NY 11746


Dear Jim:


 
This will confirm our discussion about your separation from employment with Nu
Horizons Electronics Corp. (the "Company") on mutually agreeable terms as set
forth below. You and the Company agree that this Agreement represents the full
and complete agreement concerning your separation from employment with the
Company.
 
1.           Last Day of Work.  Your last day of work was August 3, 2009.  You
will receive your regular salary and benefits through that time.  You must
return any and all Company property including, but not limited to, credit cards,
computer files, documents, keys, etc.
 
             As of August 3, 2009, you also resigned as a director of the
Company and any of its affiliates, subsidiaries and divisions.  You agree that
you will not keep copies of the Company’s property, its documents or any of its
confidential or proprietary information.
 
2.           Severance.  Providing this Agreement becomes effective and you
abide by its terms, you will receive severance pay equal to $175,000, which
shall be payable in a lump sum within 10 days following the execution of this
Agreement.
 
3.           Moving Expenses.  In addition, providing you sign this Agreement,
the Company shall pay you within 10 days following the execution of this
Agreement (i) a lump sum of $50,000 in respect of real estate commissions and
legal expenses to be incurred by you in connection with the sale of your Long
Island home, (ii) a lump sum in connection with your physical relocation to
Canada in an amount equal to the documented reasonable moving costs and expenses
actually incurred by you in connection with the physical move to the Long
Island, New York area in an amount not to exceed $50,000 and (iii) to the extent
not previously paid, an amount equal to the documented reasonable moving costs
and expenses previously incurred by you in connection with the physical move to
the Long Island, New York area in an amount not to exceed $50,000 and for legal
expenses associated with the physical move to the Long Island, New York area in
an amount not to exceed $5,000.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Withholding on Payments.  Taxes and other withholding amounts, as
required by law, will be deducted from all payments to you.
 
5.           Acknowledgments.  You understand and agree that without this
agreement, you would not otherwise be entitled to the payments and benefits
specified in this Agreement.  Further, by signing this Agreement, you agree that
you are not entitled to any other payments and/or benefits that are not
specifically listed in this Agreement.
 
6.           General Release of All Claims.  In exchange for the payments and
benefits outlined above and the Company's promises set forth in this Agreement,
on behalf of yourself (and your heirs, successors and assigns), you hereby
release the Company, and any and all of its respective subsidiaries, affiliates,
divisions and each of its respective officers, directors, managers, owners,
attorneys, employees, agents, successors and assigns, as well as their
respective heirs, successors and assigns (hereinafter collectively "Releasees"),
from any and all legal, equitable or other claims, counterclaims, demands,
setoffs, defenses, contracts, accounts, suits, debts, agreements, actions,
causes of action, sums of money, reckonings, bonds, bills, specialties,
covenants, promises, variances, trespasses, damages, extents, executions,
judgments, findings, controversies and disputes, and any past, present or future
duties, responsibilities, or obligations, existing from the beginning of the
world through the date hereof, which are now known or unknown, including but not
limited to the following:
 
 
a.
any and all such claims or counterclaims alleging or sounding in discrimination,
harassment, retaliation, failure to accommodate, breach of contract, breach of
any implied covenant of good faith, piercing the corporate veil, whistleblowing,
corporate fraud, accounting, tort, defamation, libel, slander, injurious
falsehood, public policy, assault, battery, intentional or negligent infliction
of emotional distress, attorneys' fees, indemnification, and all claims for
compensatory, punitive, and liquidated damages; and

 
 
b.
any and all claims under any and all federal, state or local laws including, but
not limited to claims under the fair employment practice laws or other
employment related laws of the United States, New York and all jurisdictions,
states, municipalities and localities, including, but not limited to Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et  seq., the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, 29 U.S.C.
§§621-634; the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
seq., the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq., the
Civil Rights Act of 1866, 42 U.S.C.  §§ 1981, the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101 et seq., the Sarbanes Oxley Act
of 2002, the National Labor Relations Act, 29 U.S.C.  § 151, et seq., the Fair
Labor Standards Act, 29 U.S.C. §§201, et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. §§1001-1461, New York Labor Law, the New York
State Human Rights Law, the New York Executive Law §290 et seq., and the New
York Worker's Compensation Law; and

 
 
d.
any and all claims under all other employee relations, labor, corporate and
commercial statutes, executive orders, laws, rules and/or regulations; and

 
 
e.
any and all claims for wages, bonuses, commissions, vacation pay, employee
fringe benefits, reimbursement of expenses, monetary and/or equitable relief,
punitive and compensatory relief, and/or attorneys' fees and/or costs.

 
 
 

--------------------------------------------------------------------------------

 
 
7.           Company’s Release of Claims.  Effective February 3, 2010, provided
that the Company does not discover any wrongdoing by you which results in a loss
to the Company, the Company shall release you from any and all legal, equitable
or other claims, counterclaims, demands, setoffs, defenses, contracts, accounts,
suits, debts, agreements, actions, causes of action, sums of money, reckonings,
bonds, bills, specialties, covenants, promises, variances, trespasses, damages,
extents, executions, judgments, findings, controversies and disputes, and any
past, present or future duties, responsibilities, or obligations, existing from
the beginning of the world through the date of this Agreement which are known or
unknown as of February 3, 2010; except that the Company does not release you
from any claims arising out of or related to claims asserted by third parties
against the Company related to your employment with the Company or your conduct
while acting on the Company’s behalf.  Furthermore, the Company expressly
reserves the right to assert any applicable defenses, counterclaims or cross
claims against you in connection with such third party litigation.
 
8.           No Negative Statements.  Except as otherwise required by law or
regulation, you agree that you shall not make any statement, written or verbal,
in any form or media or take any action in disparagement of the Company and the
Releasees including, but not limited to, references to the Company’s products,
services, corporate policies, officers, directors, employees, attorneys and
agents or any other action which may disparage the Company to the general public
and the Company’s employees, customers, suppliers, and business and financial
relations.  Except as otherwise required by law or regulation, the Company,
through its officers and directors, hereby agrees that it shall not make any
statement, written or verbal, in any form or media or take any action
inconsistent with the Press Release issued and Form 8K filed by the Company on
August 3, 2009.
 
9.           Non-admission of Wrongdoing.  By entering into this Agreement,
neither you nor the Company, nor any of its respective subsidiaries, affiliates,
divisions or each of its respective officers, directors, managers, owners,
attorneys, employees, agents, successors and assigns, admit any wrongdoing or
violation of law.
 
10.         Changes to the Agreement. This Agreement may not be changed unless
the changes are in writing and signed by you and an authorized representative of
the Company.
 
11.         Jurisdiction and Applicable Law.  This Agreement arises out of
employment within the State of New York and it shall in all respects be
interpreted, enforced and governed under the laws of the State of New York.
 
12.         Entire Agreement.  This Agreement contains the entire agreement
between you and the Company relating to your employment and termination of your
employment and replaces any prior agreements or understandings between you and
the Company relating to your employment or separation except that you shall
continue to be bound by the Restrictive Covenants and related provisions set
forth in paragraph 10 of the Employment Agreement dated May 8, 2009 between you
and Nu Horizons Electronics Corp.
 
13.         Waiver. By signing this Agreement, you acknowledge that:
 
 
a)
You have carefully read, and understand, this Agreement;

 
 
b)
You have been given sufficient time to consider your rights and obligations
under this Agreement and to consult with an attorney;

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
c)
The Company advised you to consult with an attorney and/or any other advisors of
your choice before signing this Agreement;

 
 
d)
You understand that this Agreement is LEGALLY BINDING and by signing it you give
up certain rights;

 
 
e)
You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it; and

 
 
f)
This Agreement does not waive any rights or claims that may arise after this
Agreement is signed and becomes effective.

 
 
14.         Effective Date.  You have seven (7) days from the date you sign this
Agreement to change your mind.  If you change your mind, you must send written
notice of your decision to Nancy Lieberman, Esq., Farrell Fritz, P.C., 1320 RXR
Plaza, Uniondale, New York  11556, so that Nancy Lieberman RECEIVES your
revocation no later than the eighth (8th) day after you originally signed the
Agreement.  You should understand that the Company will not be required to
provide the payments set forth above unless this Agreement becomes effective.
 
 


 

 
Very truly yours,
         
/s/ Arthur Nadata
         
Arthur Nadata
 
Executive Chairman
 
of the Board of Directors





 
 
 

--------------------------------------------------------------------------------

 


 
Agreed and Accepted:




/s/ James Estill
 
August 5, 2009
 
James Estill
 
Date
 





STATE OF NEW YORK
)
 
: ss.:
COUNTY OF SUFFOLK
)



On the    5    day of August, 2009 before me personally came James Estill, to me
known and known to me to be the individual described in, and who executed, the
above Agreement, and duly acknowledged to me that he executed the same.








/s/ Julie A. Augustine
       Notary Public
 
 
 
 

--------------------------------------------------------------------------------

 